Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/24/2019, 11/02/2021, 02/04/2022, and 03/25/2022 have been considered here.

Status of Claims
Claims 16-30 are now pending.  Claims 1-15 are canceled.
Claims 16-30 will be examined on the merits herein.


Claim/Specification Objections
Claim 24 is objected to because of the following informalities: As examiner understands, the units for the plateau viscosity should be Pascal*seconds, however as written is not clear. Examiner suggests using “Pa-s” rather than “Pa.s” to help with clarity. If examiner has misunderstood, then examiner suggests to change the units to “Pa” to remain consistent with the language of the other claims. The same issue is present in the specification as filed (see page 2, paragraph 2, page 6, paragraph 4, and page 7, paragraph 4). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “derivatives” in claim 20 is a relative term which renders the claim indefinite. The term “derivatives” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is a derivative of a polyurethane or how far of a derivation is acceptable for use in the instant claims. As such, one with ordinary skill in the art would not understand the metes and bounds of the claim as written, thus the claim is indefinite. For the purposes of examination and search, the claim is understood as “wherein the nonionic block copolymer is chosen from polyurethanes.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “wherein the content by weight of the thixotropic gelling agent relative to the total weight of the composition is between 0.01% and 20%”, and the claim also recites “preferably between 0.5 and 10%, more preferably still from 1 to 5%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “wherein the cosmetic composition has a plateau viscosity of greater than or equal to 2500 Pa.s”, and the claim also recites “preferably greater than or equal to 2700 Pa.s” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “wherein the cosmetic composition has a yield stress of less than or equal to 60 Pa”, and the claim also recites “preferably less than or equal to 55 Pa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “wherein the cosmetic composition has a complex modulus G* of between 200 and 600 Pa”, and the claim also recites “preferably between 300 and 500 Pa” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “wherein the cosmetic composition has a phase angle 6 of between 70 and 200”, and the claim also recites  “preferably between 70 and 100” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “further comprising means for ensuring the leaktightness of the reservoir”, and the claim also recites “preferably a cover on which a seal is mounted, preferably a polyethylene terephthalate seal” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of search and examination, the claims 23-27 are understood as their narrowest definition, whereas claim 30 is understood as “further comprising means for ensuring the leaktightness of the reservoir.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN 106333470 A (Ebrahim, 2017; as submitted on IDS of 11/02/2021 as Intercos Italiana, machine translation provided via PE2E FIT) as evidenced by NPL1 (“Gelling Agents”, 2022; from https://www.toagosei.co.jp/english/products/polymer/acryl/gel.html).

In regards to claims 16 and 30, Ebrahim teaches a fluid cosmetic container (see Ebrahim, page 2, paragraph 1) comprising a container (i.e. casing), a tank body (i.e. a reservoir), a canvas (i.e. a mesh) (see Ebrahim, abstract) as well as an opening and a cap cover with a notch and hook (see Ebrahim, page 3, lines 1-5).
Further in regards to claims 16, 28, and 29, Ebrahim teaches that the canvas comprises a woven fabric comprising polyurethane, polyester (AKA poly ethylene terephthalate), polyamide, or mixtures thereof (see Ebrahim, page 3, lines 16-25).
Further in regards to claims 16 and 17, Ebrahim teaches that a cosmetic compound in the form of an oil-in water emulsion (see Ebrahim, page 3, lines 26-28) comprising a gelling agent, such as acrylic polymers (known to be gelling agents in the art (see NPL1, page 1) like Rheogic, among others (see Ebrahim, page 4, lines 15-46). RHEOGIC® is a cross-linking sodium polyacrylate, and yields a clear, thickening liquid with high thixotropic properties when simply dissolved in water (see NPL1, page 1, “For toiletry products”). 
Further, in regards to claim 16, specifically to the teaching “configured to be impermeable…shear stress”: This limitation is a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art. Also, as written, the claim requires a mesh that is “configured” to be impermeable or permeable under different shear stresses, not that the mesh is required to be impermeable or permeable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106333470 A (Ebrahim, 2017; as submitted on IDS of 11/02/2021 as Intercos Italiana, machine translation provided via PE2E FIT) as detailed above for claims 16-17 and 28-30 in view of US PGPUB 20150005396 A1 (Watanabe, 2015) as evidenced by NPL1 (“Gelling Agents”, 2022; from https://www.toagosei.co.jp/english/products/polymer/acryl/gel.html).

The teachings of Ebrahim have been described supra.
Ebrahim is silent on the use of a thixotropic gelling agent that is a nonionic block copolymer comprising at least one hydrophilic portion and a hydrophobic portion.

In regards to claims 18-22, Watanabe teaches a cosmetic composition in the form of an oil-in-water emulsion (see Watanabe, paragraph 0041) comprising PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer as a thickening agent in the aqueous system (see Watanabe, paragraphs 0029-0031). This is taught as a preferable thixotropic agent in the specification as filed (see instant specification, page 6, lines 1-5). 
	In regards to claim 23, Watanabe teaches that the thickening agent is used in an amout of 0.5 to 5.0 mass % (see Watanabe, paragraph 0032). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In regards to claims 16-23 and 28-30, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an article as instantly claims using the teachings of Ebrahim and Watanabe as the thickening agents used in both cosmetic compositions are known to work well together, as Watanabe teaches that other thickening agents are used in the oil-in-water compositions along with the PEG-240/decyltetradeceth-20/hexamethyldiisocyanate copolymer, specifically those used in Ebrahim (e.g. acrylic polymers, starches, and cellulose) (see Watanabe, paragraph 0040). Further, Watanabe teaches that the amount of thickener used is very important as “f the content is less than 0.5 mass % [of the thickener], a sufficient viscosity cannot be obtained and firmness/elasticity deteriorates. In contrast, if the content exceeds 5.0 mass %, viscosity increases, the resultant composition becomes sticky (see Watanabe, paragraph 0032). One with ordinary skill in the art would be motivated to combine the thickening agent of Watanabe with the composition and container of Ebrahim according to the known method of making an oil-in-water emulsion (see Watanabe, paragraph 41) to yield the predictable results of having a cosmetic composition that is not sticky and has a sufficient viscosity to give a desirable firmness/elasticity to the composition. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
	In regards to claims 24-27, the prior art renders obvious the instant cosmetic composition. A person of ordinary skill in the art would reasonably expect the same composition to have the same physical properties, such as plateau viscosity, yield stress, a complex modulus, and phase angle, as instantly claimed since a product is not separable from its physical properties. 

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611